Exhibit AMEREN CORPORATION (AEE) CONSOLIDATED STATEMENT OF INCOME (Unaudited, in millions, except per share amounts) Three Months Ended March 31, 2009 2008 Operating Revenues: Electric $ 1,395 $ 1,469 Gas 521 612 Total operating revenues 1,916 2,081 Operating Expenses: Fuel 274 302 Purchased power 233 287 Gas purchased for resale 383 459 Other operations and maintenance 421 430 Depreciation and amortization 174 169 Taxes other than income taxes 110 113 Total operating expenses 1,595 1,760 Operating Income 321 321 Other Income and Expenses: Miscellaneous income 16 19 Miscellaneous expense (4 ) (4 ) Total other income 12 15 Interest Charges 118 100 Income Before Income Taxes 215 236 Income Taxes 70 87 Net Income 145 149 Less:Net Income Attributable toNoncontrolling Interests 4 11 Net Income Attributable to Ameren Corporation $ 141 $ 138 Earnings per Common Share - Basic and Diluted $ 0.66 $ 0.66 Average Common Shares Outstanding 212.7 208.7 AMEREN CORPORATION (AEE) CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited, in millions) Three Months Ended March 31, 2009 2008 Cash Flows From Operating Activities: Net income $ 145 $ 149 Adjustments to reconcile net income to net cash provided by operating activities: Gain on sales of emission allowances - (2 ) Net mark-to-market gain on derivatives (51 ) (16 ) Depreciation and amortization 176 180 Amortization of nuclear fuel 12 11 Amortization of debt issuance costs and premium/discounts 4 5 Deferred income taxes and investment tax credits, net 32 23 Other (1 ) (1 ) Changes in assets and liabilities: Receivables 119 (52 ) Materials and supplies 185 179 Accounts and wages payable (245 ) (80 ) Taxes accrued, net 29 4 Assets, other 45 63 Liabilities, other 128 44 Pension and other postretirement benefits 36 22 Counterparty collateral, net (53 ) (88 ) Taum Sauk costs, net of insurance recoveries (24 ) (112 ) Net cash provided by operating activities 537 329 Cash Flows From Investing Activities: Capital expenditures (424 ) (420 ) Nuclear fuel expenditures (3 ) (102 ) Purchases of securities - nuclear decommissioning trust fund (203 ) (89 ) Sales of securities - nuclear decommissioning trust fund 200 86 Purchases of emission allowances (2 ) (2 ) Net cash used in investing activities (432 ) (527 ) Cash Flows From Financing Activities: Dividends on common stock (82 ) (133 ) Capital issuance costs (3 ) - Dividends paid to noncontrolling interest holders (8 ) (10 ) Short-term debt, net (177 ) 145 Redemptions, repurchases, and maturities of long-term debt - (19 ) Issuances: Common stock 28 46 Long-term debt 349 - Net cash provided by financing activities 107 29 Net change in cash and cash equivalents 212 (169 ) Cash and cash equivalents at beginning of year 92 355 Cash and cash equivalents at end of period $ 304 $ 186 AMEREN CORPORATION (AEE) CONSOLIDATED BALANCE SHEET (Unaudited, in millions) March 31, December 31, 2009 2008 ASSETS Current Assets: Cash and cash equivalents $ 304 $ 92 Accounts receivable - trade, net 554 502 Unbilled revenue 247 427 Miscellaneous accounts and notes receivable 318 292 Materials and supplies 657 842 Mark-to-market derivative assets 324 207 Current portion of regulatory assets 159 79 Other current assets 194 153 Total current assets 2,757 2,594 Property and Plant, Net 16,781 16,567 Investments and Other Assets: Nuclear decommissioning trust fund 223 239 Goodwill 831 831 Intangible assets 160 167 Regulatory assets 1,682 1,653 Other assets 637 606 Total investments and other assets 3,533 3,496 TOTAL ASSETS $ 23,071 $ 22,657 LIABILITIES ANDEQUITY Current Liabilities: Current maturities of long-term debt $ 380 $ 380 Short-term debt 997 1,174 Accounts and wages payable 519 813 Taxes accrued 83 54 Interest accrued 167 107 Mark-to-market derivative liabilities 273 155 Other current liabilities 462 380 Total current liabilities 2,881 3,063 Long-term Debt, Net 6,900 6,554 Deferred Credits and Other Liabilities: Accumulated deferred income taxes, net 2,159 2,131 Accumulated deferred investment tax credits 97 100 Regulatory liabilities 1,296 1,291 Asset retirement obligations 412 406 Pension and other postretirement benefits 1,514 1,495 Other deferred credits and liabilities 539 438 Total deferred credits and other liabilities 6,017 5,861 Ameren Corporation Stockholders' Equity: Common stock 2 2 Other paid-in capital, principally premium on common stock 4,812 4,780 Retained earnings 2,241 2,181 Accumulated other comprehensive income 6 - Total Ameren Corporation stockholders' equity 7,061 6,963 Noncontrolling Interest 212 216 Total equity 7,273 7,179 TOTAL LIABILITIES ANDEQUITY $ 23,071 $ 22,657
